Exhibit 10.1



4818-9075-9014_3 010556.00235

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT



This Assignment of Purchase and Sale Agreement (“Assignment”) is executed
effective as of June 15, 2018, 2018 (the “Effective Date”), by and between THRE
GLOBAL INVESTMENTS LLC, a Delaware limited liability company (“Assignor”), and
NR DEFOOR HILLS LLC, a Delaware limited liability company (“Assignee”).  

RECITALS:

A.Assignor and SWH Wyatt Defoor Hills LLC, a Georgia limited liability company
and SWH Wyatt 2282 Defoor Hills LLC, a Georgia limited liability company
(collectively, “Seller”), heretofore entered into that certain Purchase and Sale
Agreement dated May 15, 2018, as amended by that certain First Amendment to
Purchase and Sale Agreement dated May 21, 2018 between Seller and Assignor, and
as amended by that certain Second Amendment to Purchase and Sale Agreement dated
May 22, 2018 between Seller and Assignor (as amended, the “Agreement”), for the
purchase and sale of certain real property located at 2300 Defoor Hills Road,
Atlanta, Georgia 30318 and 2282 Defoor Hills Road, Atlanta, Georgia 30318, more
fully-described in the Agreement.  Capitalized terms used but otherwise not
defined herein shall have the meaning ascribed to such terms in the Agreement.

 

B.Assignee is a Permitted Assignee.

 

C.Assignor desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in and to the Agreement, and Assignee desires to accept such
assignment and assume the rights and obligations of Assignor under the
Agreement.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.Recitals.  The recitals set forth above are true and correct and are hereby
incorporated in their entirety.

2.Assignment.  Assignor hereby assigns and transfers to Assignee all of
Assignor’s right, title and interest in and to the Agreement.  

3.Assumption.  Assignee hereby accepts the assignment and assumes the rights and
obligations of Assignor under the Agreement.

4.Execution in Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be considered an original, and all of such
counterparts shall constitute one Assignment.  To facilitate execution of this
Assignment, the parties may execute and exchange by e-mail as a portable
document format or other electronic imaging, counterparts of the signature page
which shall be deemed original signatures for all purposes.

S-1

--------------------------------------------------------------------------------

Executed as of the Effective Date.

 

Signature Page to Assignment of Purchase and Sale Agreement

ASSIGNOR:

THRE GLOBAL INVESTMENTS LLC,

a Delaware limited liability company

 

 

By:  /s/ Alexander Hancock        

Name: Alexander Hancock

Title: Authorized Signer

 

 

ASSIGNEE:

NR DEFOOR HILLS LLC,
a Delaware limited liability company

 

By:TH Real Estate Global Cities Advisors, LLC,
       a Delaware limited liability company,
       Its Investment Advisor

     By: :  /s/ Alexander Hancock        
     Name: Alexander Hancock
     Title: Authorized Signer

 

 

 

 

 

S-1